COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER OF ABATEMENT

Appellate case name: David Kirkland v. State v. The State of Texas

Appellate case number: 01-15-01018-CR

Trial court case number: 1467730

Trial court:            179th District Court of Harris County

       On December 18, 2015, appellant David Kirkland filed a motion for new trial
and requested a hearing on that motion. The trial court did not grant appellant’s
request for a hearing. On appeal, appellant complains that the trial court abused its
discretion by not conducting a hearing because a hearing was necessary to develop
facts supporting the grounds asserted by appellant in his motion for new trial. Torres
v. State, 4 S.W.3d 295, 297 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
      We abate this appeal and remand the case to the trial court. See TEX. R. APP.
P. 43.6, 44.4; Hobbs v. State, 298 S.W.3d 193, 203 (Tex. Crim. App. 2009)
(reversing court of appeals and remanding “case with instructions to abate the appeal
and return the case to the trial court to conduct a hearing on appellant’s motion for
new trial”). On remand, the trial court shall conduct a hearing on appellant’s motion
for new trial within 60 days of the date of this order.
       The court coordinator of the trial court shall set a hearing date and notify the
parties. The trial court shall have a court reporter, or court record, record the hearing.
The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s findings, recommendations, and orders, including the order granting or
denying a new trial, with this Court within 30 days of the date of the hearing. The
court reporter is directed to file the reporter’s record of the hearing within 30 days
of the date of the hearing. If the hearing is conducted by video teleconference, a
certified recording of the hearing shall also be filed in this Court within 30 days of
the hearing.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the reporter’s record of the hearing on the motion
for new trial are filed with the Clerk of this Court.


      It is so ORDERED.

Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Date: January 12, 2017